Citation Nr: 1516438	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  13-09 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Whether the Veteran is entitled to an evaluation in excess of 20 percent for accessory nerve palsy with atrophy of the right trapezius muscle and partial separation of the right acromioclavicular joint.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to an evaluation in excess of his assigned 20 percent rating for accessory nerve palsy with atrophy of the right (major) trapezius muscle and partial separation of the right acromiclavicular joint.  He is currently rated under Diagnostic Code 8211 based on incomplete, severe paralysis of cranial nerve XI.  See 38 C.F.R. § 4.124a, Diagnostic Code 8211 (West 2014).  Because the Veteran has alleged that his right shoulder symptoms have worsened since his last VA examination, another examination is required.

Diagnostic Code 8211 provides that a 30 percent rating is warranted for complete paralysis of cranial nerve XI.  In addition, VA will consider whether an increased rating is warranted under the Diagnostic Codes governing limitation of motion and shoulder muscle injuries.  See 38 C.F.R. §§ 4.71a, 4.73, Diagnostic Codes 5200-5203, 5301-5309.

In this case, the evidence of record includes a December 2011 VA examination which revealed restricted motion and weakness in the right shoulder, as well as drooping and muscle atrophy.  The Veteran also reported having difficulty lifting, reaching, and carrying which affected his usual daily activities.  In a January 2015 brief, the Veteran's representative averred that his symptoms have worsened since his last examination, and that the available medical evidence of record is too old to adequately evaluate the severity of the Veteran's current disability picture.

It is well-settled that when the evidence of record "does not adequately reveal the current state of the claimant's disability . . . , the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."  Caluza v. Brown, 7 Vet. App 498, 505-506 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  In this case, the most recent VA examination occurred more than four years ago, and the Veteran (and his representative) contend that his symptoms have gotten worse since that time.  Consequently, the Board finds that he is entitled to a new VA examination, and a remand is required.  See VAOPGCPREC 11-95 (interpreting that a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the Veteran's outstanding VA treatment records dated from December 2012 and associate them with the claims file (physical or electronic).

2.  The AOJ should have the Veteran scheduled for a VA examination to determine the current nature and severity of his service-connected damage to cranial nerve XI with associated right shoulder weakness, atrophy, and limitation of motion.  

All indicated studies, including range of motion testing in degrees, should be performed.  Strength should be graded.  The presence or absence of any impairment of the acromioclavicular joint must be described.

3.  After completing the requested actions, the case should again be reviewed on the basis of the additional evidence and readjudicated.  If the benefits sought are not fully granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

